RENDERED: MARCH 4, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0533-MR


JEFFREY A. STREEVAL                                                  APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE BRIAN C. EDWARDS, JUDGE
                        ACTION NO. 16-CI-002639



ALLSTATE PROPERTY &
CASUALTY INSURANCE COMPANY                                              APPELLEE



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, McNEILL, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Jeffrey A. Streeval appeals from an order granting

summary judgment in favor of Allstate Property & Casualty Insurance Company.

Appellant argues that he is entitled to insurance benefits, contrary to the conclusion

of the trial court. We find no error and affirm.
                    FACTS AND PROCEDURAL HISTORY

             On May 17, 2015, Appellant was involved in a motor vehicle

collision. Appellant was not at fault. Appellant suffered some injuries and was

treated by a chiropractor. Appellant was diagnosed with lumbar and thoracic

sprains and strains. Appellant sought basic reparations benefits from his auto

insurer, Allstate. All of Appellant’s medical bills were submitted to Allstate for

payment. Appellant did not personally pay any of the bills.

             Allstate did not pay any of the bills submitted to it, believing some of

the treatment was unnecessary. On June 7, 2016, Allstate filed a petition in the

Jefferson Circuit Court requesting that Appellant submit to an examination under

oath. Allstate claimed that Appellant did not report any injuries at the scene of the

accident and did not discuss any injuries with Allstate when it interviewed him

shortly after the accident. The petition was granted and Appellant testified under

oath in September of 2016. The day after the examination under oath, Appellant

filed a counterclaim against Allstate. Appellant alleged that Allstate improperly

refused to pay the medical bills and that he was entitled to the bills being paid,

interest on the amounts owed, and attorney fees.

             The case then underwent intense and lengthy litigation. On

September 19, 2019, Allstate filed a notice with the court that the chiropractor had

waived all amounts owed. In other words, the chiropractor had written off


                                          -2-
Appellant’s medical bills and Appellant owed nothing more. On January 22, 2020,

Allstate then moved for summary judgment. Allstate argued that since Appellant

no longer owed any amount in medical bills, Appellant was not entitled to basic

reparations benefits, interest, or attorney fees. The trial court agreed and granted

summary judgment in favor of Allstate. This appeal followed.

                                    ANALYSIS

             On appeal, Appellant argues that the trial court erred in granting

summary judgment because there are still genuine issues of material fact.

Appellant also argues that the trial court erred in concluding that he was not

entitled to benefits, interest, and attorney fees because his medical provider waived

the amounts owed.

                     The standard of review on appeal of a summary
             judgment is whether the trial court correctly found that
             there were no genuine issues as to any material fact and
             that the moving party was entitled to judgment as a
             matter of law. . . . “The record must be viewed in a light
             most favorable to the party opposing the motion for
             summary judgment and all doubts are to be resolved in
             his favor.” Summary “judgment is only proper where the
             movant shows that the adverse party could not prevail
             under any circumstances.” Consequently, summary
             judgment must be granted “[o]nly when it appears
             impossible for the nonmoving party to produce evidence
             at trial warranting a judgment in his favor[.]”

Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996) (citations omitted).




                                         -3-
             We believe that the trial court did not err in granting summary

judgment in favor of Allstate. Appellant argues that he is entitled to basic

reparations benefits, interest, and attorney fees even though his medical provider

waived all bills and Appellant expended none of his own money on medical care.

We disagree with Appellant’s argument.

             “Basic reparation benefits” mean benefits providing
             reimbursement for net loss suffered through injury
             arising out of the operation, maintenance, or use of a
             motor vehicle, subject, where applicable, to the limits,
             deductibles, exclusions, disqualifications, and other
             conditions provided in this subtitle. The maximum
             amount of basic reparation benefits payable for all
             economic loss resulting from injury to any one (1) person
             as the result of one (1) accident shall be ten thousand
             dollars ($10,000), regardless of the number of persons
             entitled to such benefits or the number of providers of
             security obligated to pay such benefits. Basic reparation
             benefits consist of one (1) or more of the elements
             defined as “loss.”

Kentucky Revised Statute (KRS) 304.39-020(2).

             (5) “Loss” means accrued economic loss consisting only
             of medical expense, work loss, replacement services loss,
             and, if injury causes death, survivor’s economic loss and
             survivor’s replacement services loss. Noneconomic
             detriment is not loss. However, economic loss is loss
             although caused by pain and suffering or physical
             impairment.

                   (a) “Medical expense” means reasonable charges
                   incurred for reasonably needed products, services,
                   and accommodations, including those for medical
                   care, physical rehabilitation, rehabilitative
                   occupational training, licensed ambulance services,

                                         -4-
                    and other remedial treatment and care. . . .
                    Medical expense shall include all healing arts
                    professions licensed by the Commonwealth of
                    Kentucky. There shall be a presumption that any
                    medical bill submitted is reasonable.

KRS 304.39-020(5).

              We believe the case of Medlin v. Progressive Direct Insurance

Company, 419 S.W.3d 60 (Ky. App. 2013), is directly on point. In that case,

another panel of this Court held that basic reparations benefits “are reimbursement

for losses suffered due to an automobile accident. Losses are defined by statute as

‘accrued economic loss.’” Id. at 63 (emphasis in original). The Court in Medlin,

in interpreting KRS 304.39-020, held that an insurer is to either pay a medical

provider directly or to reimburse an insured for medical expenses he or she has

expended. Id.

              In the case at hand, Appellant’s medical provider has waived all past

amounts owed. Additionally, Appellant has not accrued any economic loss

because he did not personally pay any medical bills. Without an economic loss,

Appellant is not entitled to basic reparations benefits. Medlin is determinative of

this issue.

              As for the issue of interest, KRS 304.39-210(2) states that “[o]verdue

payments bear interest at the rate of twelve percent (12%) per annum, except that if

delay was without reasonable foundation the rate of interest shall be eighteen


                                         -5-
percent (18%) per annum.” Appellant argues that the delay in getting his benefits

was unreasonable; therefore, he is entitled to 18% interest. The trial court held that

because he was not entitled to benefits, he was also not entitled to interest. We

agree. If there is no amount owed to Appellant, there can be no interest. This is

true even if the delay in making payments was unreasonable.

             Finally, as to attorney fees, KRS 304.39-220(1) states:

             If overdue benefits are recovered in an action against the
             reparation obligor or paid by the reparation obligor after
             receipt of notice of the attorney’s representation, a
             reasonable attorney’s fee for advising and representing a
             claimant on a claim or in an action for basic or added
             reparation benefits may be awarded by the court if the
             denial or delay was without reasonable foundation.

As with the interest issue, we conclude that Appellant is not entitled to attorney

fees. KRS 304.39-220(1) states that attorney fees are available if benefits are

recovered from an insurance company. Here, no benefits were recovered from

Allstate because Appellant’s medical provider waived all amounts owed. Even if

the delay in paying Appellant’s medical bills was unreasonable, Appellant is still

not entitled to attorney fees because neither he nor his medical provider recovered

benefits from this action.

                                  CONCLUSION

             Based on the above discussed statutes, Appellant was not entitled to

benefits because he suffered no economic loss. In addition, he is not entitled to


                                         -6-
interest and attorney fees because he recovered no benefits. There are no set of

facts which would allow Appellant to recover benefits in this case and Allstate was

entitled to summary judgment as a matter of law. We affirm the judgment of the

trial court.

               ALL CONCUR.



 BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

 Michael A. Landisman                     Eric S. Rice
 Louisville, Kentucky                     Daniel S. Gumm
                                          R. Christian Garrison
                                          Louisville, Kentucky




                                        -7-